DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Application 16/845,983.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,178,446. Although the claims at issue are not identical, they are not patentably distinct from each other because the current applications claims are only worded in a way that is slight broader and/or attempts to slightly differ them from the corresponding claims of the Patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ducheneaut et al., US 2006/0174312 in view of Bangma et al., US 2016/0156950.

Regarding claim 1, Ducheneaut discloses in a network including a server (including at least a server; pages 4-5, paragraph 64, and Fig. 4, element 431) and a plurality of client-side nodes (with plurality of clients/devices; page 4, paragraphs 57-58, and Fig. 4, elements 403, 405, and 407), a method for synchronizing playback of a video at the plurality of client-side nodes (with synchronization of clients/members; page 3, paragraph 51, and wherein with video; page 3, paragraph 47), the method including: 
storing, at the server, an index table of relative display times to frame numbers for the video (with table of state information including frame information; Fig. 15, and start GOP, i.e. starting time/frame is utilized for determining a synchronization GOP, i.e. starting frame, for the devices; page 12, paragraphs 139-140); 
receiving, at the server and from a first client-side node, a sync video message identifying a sync video event including a sync event time according to which a playback of the video is to be synchronized at a follower set of one or more other client-side nodes (at least a first client/device can send an updated state through server; page 13, paragraph 157, and wherein can also be specifically for synchronization; pages 13-14, paragraph 158, and wherein the state information includes GOP information, i.e. frame identification information; Fig. 15, and again for synchronization of clients/members; page 3, paragraph 51); and 
sending, from the server, a follower sync video message to the follower set of the one or more other client-side nodes, the follower sync video message including the sync frame identifier, in response to which the one or more other client-side nodes in the follower set can synchronize the playback of the video at a frame corresponding to the sync frame identifier (the clients/devices that are part of the shared social space can receive the updated state information from server; pages 4-5, paragraph 64, and page 13, paragraphs 150 and 157, and wherein the devices will then synchronize playback; page 8, paragraph 107, and page 15, paragraph 173, and again based on GOP information, i.e. frame identification information; Fig. 15).
While Ducheneaut does disclose the index table (with table of state information including frame information; Fig. 15, and start GOP, i.e. starting time/frame is utilized for determining a synchronization GOP, i.e. starting frame, for the devices; page 12, paragraphs 139-140), Ducheneaut does not explicitly disclose mapping, at a server, an event time to a frame identifier including a frame number within the video.
In a related art, Bangma does disclose mapping, at a server, an event time to a frame identifier including a frame number within the video (server can receive timing information from clients, wherein the timing information is a specific point in a content timeline, and can utilize the timing information to match, i.e. map, to a corresponding frame; page 7, paragraph 77, and page 9, paragraph 90, and wherein the frame has identification information; page 6, paragraph 67, and page 12, paragraph 121); and
an index table (with data structure for information, and wherein timing information matched, i.e. mapped, to a corresponding frame; page 7, paragraph 77, and page 9, paragraph 90, and wherein the frame has identification information; page 6, paragraph 67, and page 12, paragraph 121).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ducheneaut and Bangma by allowing correlation of timing information and frames of content to be determined with a server, in order to provide an improved system and method for streaming a shared and synchronized user experience for a group of users (Bangma; page 1, paragraph 2).

Regarding claim 2, Ducheneaut in view of Bangma discloses receiving, at the server, a sequence of sync video messages including the sync video message, the sequence of sync video messages identifying respective sync video events including respective sync event times (Ducheneaut; updated state, and wherein can also be specifically for synchronization, and note that these procedures are performed based on multiple operations performed at the various clients/devices, i.e. a plurality/sequence; pages 13-14, paragraphs 157-158), and sending, from the server and to the follower set, a sequence of follower sync video messages, including the sync video message (Ducheneaut; clients/devices that are part of the shared social space can receive the updated state information from server, and again note that a plurality of such information, i.e. sequence, can be communicated based on multiple operations performed at the various clients/devices; pages 4-5, paragraph 64, and page 13, paragraphs 150 and 157, and wherein the devices will then synchronize playback; page 8, paragraph 107, and page 15, paragraph 173, and again based on GOP information, i.e. frame identification information; Fig. 15).

Regarding claim 8, Ducheneaut in view of Bangma discloses receiving a pause video message from the first client-side node identifying a pause video event including a pause event time to pause play of the video at the first client-side node (Ducheneaut; pause command and result of command, i.e. timing; page 13, paragraph 155); 
mapping the pause event time to a pause frame identifier (Ducheneaut; state information including specific GOP, i.e. frame identification; Fig. 15, and Bangma; can utilize received timing information to match, i.e. map, to a corresponding frame; page 7, paragraph 77, and page 9, paragraph 90, and wherein the frame has identification information; page 6, paragraph 67, and page 12, paragraph 121); and 
sending a follower pause video message to the follower set of the one or more other client-side nodes including the pause frame identifier, in response to which the one or more other client-side nodes in the follower set can synchronize pausing the video at a frame corresponding to the pause frame identifier (Ducheneaut; the clients/devices that are part of the shared social space can receive the updated state information from server; pages 4-5, paragraph 64, and page 13, paragraphs 150 and 157, and wherein the devices will then synchronize playback; page 8, paragraph 107, and page 15, paragraph 173, and again based on GOP information, i.e. frame identification information; Fig. 15); 
receiving a seek video message from the first client-side node identifying a seek video event including a seek event time to seek a frame in the video at the first client-side node (Ducheneaut; fast-forward, skip, and/or rewind command and result of command, i.e. timing; page 13, paragraph 155); 
mapping the seek event time to a seek frame identifier (Ducheneaut; state information including specific GOP, i.e. frame identification; Fig. 15, and Bangma; can utilize received timing information to match, i.e. map, to a corresponding frame; page 7, paragraph 77, and page 9, paragraph 90, and wherein the frame has identification information; page 6, paragraph 67, and page 12, paragraph 121); and 
sending a follower seek video message to the follower set of the one or more other client- side nodes including the seek frame identifier, in response to which the one or more other client- side nodes in the follower set can synchronize seeking the video at a frame corresponding to the seek frame identifier (Ducheneaut; the clients/devices that are part of the shared social space can receive the updated state information from server; pages 4-5, paragraph 64, and page 13, paragraphs 150 and 157, and wherein the devices will then synchronize playback; page 8, paragraph 107, and page 15, paragraph 173, and again based on GOP information, i.e. frame identification information; Fig. 15); 
receiving a resume video message from the first client-side node identifying a resume video event including a resume event time to resume play of the video at the first client-side node (Ducheneaut; various command(s) and result of command(s), i.e. timing; page 13, paragraph 155, and wherein command can relate to a synchronization command to resume synchronized play of the video; page 13, paragraph 158, and page 14, paragraph 161); 
mapping the resume event time to a resume frame identifier (Ducheneaut; state information including specific GOP, i.e. frame identification; Fig. 15, and Bangma; can utilize received timing information to match, i.e. map, to a corresponding frame; page 7, paragraph 77, and page 9, paragraph 90, and wherein the frame has identification information; page 6, paragraph 67, and page 12, paragraph 121); and 
sending a follower resume video message to the follower set of the one or more other client-side nodes including the resume frame identifier, in response to which the one or more other client-side nodes in the follower set can synchronize resuming play of the video at a frame corresponding to the resume frame identifier (Ducheneaut; the clients/devices that are part of the shared social space can receive the updated state information from server; pages 4-5, paragraph 64, and page 13, paragraphs 150 and 157, and wherein the devices will then synchronize playback; page 8, paragraph 107, and page 15, paragraph 173, and again based on GOP information, i.e. frame identification information; Fig. 15); 
receiving an ask video message from an additional client-side node to enable synchronized playback of the video at the additional client-side node (Ducheneaut; various command(s) and result of command(s), i.e. timing; page 13, paragraph 155, and wherein command can relate to a follow command, i.e. ask, for following a specific member; page 14, paragraph 164); and 
sending a next follower sync video message in a sequence of follower sync video messages, in response to which the additional client-side node can synchronize playing the video at a frame corresponding to the sync frame identifier (Ducheneaut; the requesting device(s) can receive the updated state information from server, and again note that a plurality of such information, i.e. sequence, can be communicated based on multiple operations performed at the various clients/devices; pages 4-5, paragraph 64, and page 13, paragraphs 150 and 157, and wherein the device(s) will then synchronize playback; page 8, paragraph 107, and page 15, paragraph 173, and again based on GOP information, i.e. frame identification information; Fig. 15); 
receiving a late video message from one of the client-side nodes in the follower set to synchronize playback of the video at the one of the client-side nodes in the follower set after the playback of the video has started on the first client-side node (Ducheneaut; various command(s) and result of command(s), i.e. timing; page 13, paragraph 155, and wherein command can relate to a synchronization command, i.e. for synching after playback has started; page 13, paragraph 158, and page 14, paragraph 161, and/or a follow command, i.e. ask, for following a specific member after playback has started; page 14, paragraph 164, and wherein relating to operations performed where the stream has already been started; page 13, paragraph 146); and 
sending a next follower sync video message in the sequence of follower sync video messages, in response to which the one of the client-side nodes in the follower set can synchronize playing the video at a frame corresponding to the sync frame identifier (Ducheneaut; the requesting device(s) can receive the updated state information from server, and again note that a plurality of such information, i.e. sequence, can be communicated based on multiple operations performed at the various clients/devices; pages 4-5, paragraph 64, and page 13, paragraphs 150 and 157, and wherein the device(s) will then synchronize playback; page 8, paragraph 107, and page 15, paragraph 173, and again based on GOP information, i.e. frame identification information; Fig. 15).

Regarding claim 9, Ducheneaut in view of Bangma discloses designating the first client-side node as a leader to source the follower sync video messages, and changing the designated leader for the video from the first client-side node to another client-side node in the follower set (Ducheneaut; system can designate/set a leader/master; page 6, paragraph 80, and page 8, paragraph 105, and page 14, paragraph 162, and wherein user can change the user/device who they are following, i.e. the leader/master; page 14, paragraph 164).

Regarding claim 10, Ducheneaut in view of Bangma discloses receiving a stop video message from the first client-side node identifying a stop video event including a stop event time to stop play of the video at the first client-side node (Ducheneaut; pause command and result of command, i.e. timing, and note that the pause command is considered a stop event in that it is temporarily stopping presentation of the video; page 13, paragraph 155, and page 14, paragraph 161); 
mapping the stop event time to a stop frame identifier (Ducheneaut; state information including specific GOP, i.e. frame identification; Fig. 15, and Bangma; can utilize received timing information to match, i.e. map, to a corresponding frame; page 7, paragraph 77, and page 9, paragraph 90, and wherein the frame has identification information; page 6, paragraph 67, and page 12, paragraph 121); and 
sending a follower stop video message to the follower set of the one or more other client- side nodes including the stop frame identifier, in response to which the one or more other client- side nodes in the follower set can synchronize stopping play of the video at a frame corresponding to the stop frame identifier (Ducheneaut; the clients/devices that are part of the shared social space can receive the updated state information from server; pages 4-5, paragraph 64, and page 13, paragraphs 150 and 157, and wherein the devices will then synchronize playback; page 8, paragraph 107, and page 15, paragraph 173, and again based on GOP information, i.e. frame identification information; Fig. 15).

Claim 11, which discloses a non-transitory computer readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed:
a computer readable storage medium (Ducheneaut; system including at least a memory with instructions; page 5, paragraph 67).

Claim 12, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed:
a system including one or more processors including or having access to memory loaded with computer instructions (Ducheneaut; system including at least a processor and executable programming stored in memory; page 5, paragraph 67).

Claim 13, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.

Claim 19, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 12.  

Claim 20, which discloses a non-transitory computer readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 11.

Claims 3, 7, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ducheneaut et al., US 2006/0174312 in view of Bangma et al., US 2016/0156950 and further in view of Foley et al., US 2014/0222916.

Regarding claim 3, Ducheneaut in view of Bangma discloses all the claimed limitations of claim 1, as well as the sync video message and the follower sync video message as indicated by the citations provided previously for at least claims 1-2.
Ducheneaut in view of Bangma does not explicitly disclose executing an API at the server for performing operations.
In a related art, Foley does disclose executing an API at the server for performing operations (with use of server executable API; page 1, paragraphs 12-13, and page 7, paragraph 82).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ducheneaut, Bangma, and Foley by allowing the use of at least an API at a server, for performing certain operations already disclosed by Ducheneaut and Bangma, in order to provide an improved system and method for collaboration that implements a spatial event map of many distributed digital displays which are used to display images based on the spatial event map (Foley; page 1, paragraph 8).

Regarding claim 7, Ducheneaut in view of Bangma discloses all the claimed limitations of claim 1.  
Ducheneaut in view of Bangma does not explicitly disclose using a collaboration system configured for displaying views of a collaboration workspace on an interactive workspace display or an interactive display in a network including the server and the plurality of client-side nodes; and 
delivering to client-side nodes of the plurality of client-side nodes, at least part of a log of entries to identify events in the collaboration workspace, the events identified by the entries in the log being related to graphical targets having virtual coordinates within the workspace including a graphical object representing the video, wherein an entry in the log, which identifies an event, comprises data specifying virtual coordinates of a location within the workspace of the graphical target related to the event, wherein a target identifier of the graphical target related to the event is to be displayed when rendered on a display of a client-side node and the target identifier includes a link to the video.
In a related art, Foley does disclose using a collaboration system configured for displaying views of a collaboration workspace on an interactive workspace display or an interactive display in a network including the server and the plurality of client-side nodes (collaborative system and workspace; page 1, paragraphs 8 and 10-12, and wherein with at least a server node and a plurality of client nodes; Fig. 1B, elements 102 and 105, and pages 2-3, paragraphs 41-42); and 
delivering to client-side nodes of the plurality of client-side nodes, at least part of a log of entries to identify events in the collaboration workspace, the events identified by the entries in the log being related to graphical targets having virtual coordinates within the workspace including a graphical object representing the video, wherein an entry in the log, which identifies an event, comprises data specifying virtual coordinates of a location within the workspace of the graphical target related to the event, wherein a target identifier of the graphical target related to the event is to be displayed when rendered on a display of a client-side node and the target identifier includes a link to the video (server can send messages with portions of a log, wherein the log includes events of graphical targets in a workspace, the entries in the log including at least location information, i.e. coordinates, timing information, and identification information; page 3, paragraphs 45-46, and can also include a link for a file; page 1, paragraph 10, wherein the file can include video; page 2, paragraph 41, and page 4, paragraph 52, and again with coordinate information for locations to display; page 16, paragraph 377).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ducheneaut, Bangma, and Foley by allowing the use of a collaboration system as disclosed by Foley with the systems already disclosed by Ducheneaut and Bangma, in order to provide an improved system and method for collaboration that implements a spatial event map of many distributed digital displays which are used to display images based on the spatial event map (Foley; page 1, paragraph 8).

Claim 14, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.

Regarding claim 18, Ducheneaut in view of Bangma and Foley discloses the claimed limitations in relation to the citations and/or rationale provided in the rejection of similar claims 8 and 10.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ducheneaut et al., US 2006/0174312 in view of Bangma et al., US 2016/0156950 and further in view of Jorakuji et al., US 2013/0097257.

Regarding claim 4, Ducheneaut in view of Bangma discloses all the claimed limitations of claim 1, as well as receiving a video message from a first client-side node in the plurality of client-side nodes as indicated by the citations provided previously for at least claims 1-2.  Ducheneaut in view of Bangma also discloses content can be downloaded at the client-side nodes (Ducheneaut; downloading content; page 17, paragraph 193).
Ducheneaut in view of Bangma does not explicitly disclose a load video message, identifying a load video event including an identifier of a video; and 
sending a follower load video message to the follower set of one or more other client-side nodes, the follower load video message including data identifying the video, in response to which the video can be obtained at the one or more  other client-side nodes.
In a related art, Jorakuji does disclose a load video message, identifying a load video event including an identifier of a video, and sending a follower load video message to the follower set of one or more other client-side nodes, the follower load video message including data identifying the video, in response to which the video can be obtained at the one or more  other client-side nodes (requests can include video IDs; page 4, paragraph 55, and page 5, paragraph 67, and wherein command/messages can be sent to terminals in the participating group that indicate video IDs; page 5, paragraph 69, and wherein the particular video can be sent/downloaded to terminals from a particular source/server; page 7, paragraph 90).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ducheneaut, Bangma, and Jorakuji by allowing specific video identification information to be used for loading and synchronizing video presentations in order to provide an improved system and method for promoting communication in which users can exchange messages while viewing a same video (Jorakuji, see abstract, and page 1, paragraphs 7-8, and page 8, paragraph 86).

Regarding claim 6, Ducheneaut in view of Bangma and Jorakuji discloses composing the index table of the relative display times to the frame numbers for the video in response to the load video event (Jorakuji; after sending the load command/message with the video ID information, system can also perform additional operations; page 5, paragraphs 69-70, and Ducheneaut; with table of state information including frame information; Fig. 15, and start GOP, i.e. starting time/frame is utilized for determining a synchronization GOP, i.e. starting frame, for the devices; page 12, paragraphs 139-140, and Bangma; with data structure for information, and wherein timing information matched, i.e. mapped, to a corresponding frame; page 7, paragraph 77, and page 9, paragraph 90, and wherein the frame has identification information; page 6, paragraph 67, and page 12, paragraph 121).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ducheneaut et al., US 2006/0174312 in view of Bangma et al., US 2016/0156950 and Jorakuji et al., US 2013/0097257 and further in view of Sun, US 2012/0033616.

Regarding claim 5, Ducheneaut in view of Bangma and Jorakuji discloses all the claimed limitations of claim 4, as well as receiving, at the server and from client-side nodes of the plurality of client-side nodes, messages after sending the follower load video message (Jorakuji; after sending the load command/message with the video ID information, system can also receive messages from various clients; page 5, paragraphs 69-70), and client-side nodes in the follower set of the one or more other client-side nodes (Ducheneaut; members of the shared social space; page 3, paragraph 47, and wherein can be followers; page 5, paragraph 69, and page 6, paragraph 80, and page 14, paragraph 164).
Ducheneaut in view of Bangma and Jorakuji does not explicitly disclose receiving acknowledgement messages; and 
listing at least a node in response to receipt of the acknowledgement messages within a pre-determined cut-off time interval.
In a related art, Sun does disclose receiving acknowledgement messages, and listing at least a node in response to receipt of the acknowledgement messages within a pre-determined cut-off time interval (if an acknowledgement is received within a preset period of time, i.e. cut-off time interval, the device can be added for communication, i.e. listed; page 3, paragraph 39, and with specific list; page 4, paragraph 73).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ducheneaut, Bangma, Jorakuji, and Sun by allowing acknowledgments to be used by the system for determining availability of devices, in order to provide an improved system and method for communications in a specific mode between terminals (Sun; page 1, paragraph 2).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ducheneaut et al., US 2006/0174312 in view of Bangma et al., US 2016/0156950 and Foley et al., US 2014/0222916 and further in view of Jorakuji et al., US 2013/0097257.

Regarding claim 15, Ducheneaut in view of Bangma and Foley discloses all the claimed limitations of claim 14, as well as receiving a video message from the first client-side node, and content can be downloaded at the one or more other client-side nodes, as provided by the citations in the rejection of similar claims 1-2 and 4. 
Ducheneaut in view of Bangma and Foley does not explicitly disclose a load video message, identifying a load video event including an identifier of a video; and 
sending a follower load video message to the follower set of one or more other client-side nodes in the plurality of client-side nodes, the follower load video message including data identifying the video, in response to which the video can be obtained at the client-side nodes.
In a related art, Jorakuji does disclose a load video message, identifying a load video event including an identifier of a video, and sending a follower load video message to the follower set of one or more other client-side nodes in the plurality of client-side nodes, the follower load video message including data identifying the video, in response to which the video can be obtained at the client-side nodes (requests can include video IDs; page 4, paragraph 55, and page 5, paragraph 67, and wherein command/messages can be sent to terminals in the participating group that indicate video IDs; page 5, paragraph 69, and wherein the particular video can be sent/downloaded to terminals from a particular source/server; page 7, paragraph 90).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ducheneaut, Bangma, Foley, and Jorakuji by allowing specific video identification information to be used for loading and synchronizing video presentations in order to provide an improved system and method for promoting communication in which users can exchange messages while viewing a same video (Jorakuji, see abstract, and page 1, paragraphs 7-8, and page 8, paragraph 86).
 
Claim 17, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ducheneaut et al., US 2006/0174312 in view of Bangma et al., US 2016/0156950, Foley et al., US 2014/0222916, and Jorakuji et al., US 2013/0097257, and further in view of Sun, US 2012/0033616.

Regarding claim 16, Ducheneaut in view of Bangma, Foley, and Jorakuji discloses all the claimed limitations of claim 15, as well as receiving, at the server and from client-side nodes of the plurality of client-side nodes, messages after sending the follower load video message, and client-side nodes in the follower set of the one or more other client-side nodes, as provided by the citations in the rejection of similar claim 5.
Ducheneaut in view of Bangma, Foley, and Jorakuji does not explicitly disclose receiving acknowledgement messages; and 
listing at least a node in response to receipt of the acknowledgement messages within a pre-determined cut-off time interval.
In a related art, Sun does disclose receiving acknowledgement messages, and listing at least a node in response to receipt of the acknowledgement messages within a pre-determined cut-off time interval (if an acknowledgement is received within a preset period of time, i.e. cut-off time interval, the device can be added for communication, i.e. listed; page 3, paragraph 39, and with specific list; page 4, paragraph 73).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ducheneaut, Bangma, Foley, Jorakuji, and Sun by allowing acknowledgments to be used by the system for determining availability of devices, in order to provide an improved system and method for communications in a specific mode between terminals (Sun; page 1, paragraph 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shamma (US 2008/0209021), describing synchronous display of time-based media with remote devices; Kashyap (US 2009/0251599), describing synchronization of signals from multiple networks on televisions or other media devices; Kandekar (US 2010/0017474), describing synchronization of a playback position for multiple co-viewers of a media item; Kkunigita (US 2011/0196918), describing synchronization of host and client devices and allowing the host device to control playback of content; Hubner (US 2012/0082424), describing playback of content concurrently on multiple devices; McCoy (US 2013/0251329), describing synchronous playback of media across multiple content playback devices; Santhakumar (US 2016/0328114), describing a large scale collaboration system; and Kim (US 2015/0095962), describing synchronizing reproduction of image contents of a plurality of image display apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424